DETAILED ACTION
This action is responsive to the application No. 16/810,891 filed on March 06, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 11/16/2022 responding to the Office action mailed on 08/16/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-4, 8-15, 17, 18, 22, 23, and 25-28.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in claim 14 of “forming a dielectric layer that touches the second graphene layer between the first and second contact layers and a gate dielectric layer of a gate structure” must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 8-15, 17, 18, 22, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites:
cooling the carbon-doped metal layer 240(340) thereby forming a lower graphene layer 206(306) comprising at least one atomic layer of graphene between the carbon-doped metal layer 240(340) and the substrate 202(302) and an upper graphene layer 244(344) on a top surface of the metal layer 236(336);
There is no written description supporting the claim limitation that the upper graphene layer 244(344) is on a top surface of the metal layer 236(336).  Rather, the specification and drawings describe that the upper graphene layer 244(344) is on a top surface of the carbon-doped metal layer 240(340).

Claim 14 recites:
removing a portion of the first graphene layer 344 and the carbon-doped metal layer 340, thereby forming first and second spaced-apart contact layers 310 on the second graphene layer 306 (see, e.g., Fig. 3G);
forming a dielectric layer 316 that touches the second graphene layer 306 between the first and second contact layers 310 (see, e.g., Fig. 3G) and a gate dielectric layer 220 of a gate structure 218 (see, e.g., Fig. 2I).
forming an opening 256 through the dielectric layer 316 and the first graphene layer 344 thereby exposing the contact layers 310 (see, e.g., Fig. 3G).
However, as shown in Fig. 3G, there is no “gate dielectric layer of a gate structure” in the embodiment of Figs. 3A-3G since the component 308 is represented as a resistor 308 in which the graphene layer 306 provides a body of the resistor 308 (see, e.g., par. 0031).
Also, as shown in the embodiments of Figs. 1 and 2A-2I, not a portion but all the first graphene layer 244 has been removed.
Figs. 2A-2I and 3A-3G are two separate embodiments and the specification as originally filed does not describe that those embodiments can be combined and to what extent those embodiments can be combined.
Therefore, there is no written description supporting the formation of a dielectric layer that “touches the first graphene layer and touches the second graphene layer between the first and second contact layers and a gate dielectric layer of a gate structure”.

Claim 26 recites:
wherein the graphene layer is a lower graphene layer 206 and cooling the carbon-doped metal layer 240 forms an upper graphene layer 244 on a top surface of the carbon-doped metal layer 240, and a remaining portion of the upper graphene layer 244 remains on each of the contact layers 210 after forming the contact layer 210.
However, as shown in the embodiments of Figs. 1 and 2A-2I, not a portion but all the first graphene layer 244 has been removed, thus, there is no remaining portion of the upper graphene layer 244.
Also, in the embodiment shown in Figs. 3A-3G, there is no “gate over the graphene layer adjacent the contact layer” since the component 308 is represented as a resistor 308 in which the graphene layer 306 provides a body of the resistor 308 (see, e.g., par. 0031).
Figs. 2A-2I and 3A-3G are two separate embodiments and the specification as originally filed does not describe that those embodiments can be combined and to what extent those embodiments can be combined.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 9, 10, 11, 12, 14, 15, 17, 18, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the graphene layer”.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the graphene layer” relates back to “the lower graphene layer” or “the upper graphene layer”.
Claims 9 and 10 recite the limitation “the graphene layer”.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the graphene layer” relates back to “the lower graphene layer” or “the upper graphene layer”.

Allowable Subject Matter
Claims 23, 25, 27, and 28 are allowed.

Response to Arguments
Applicant’s arguments filed on 11/16/2022 with respect to the rejection of claims 1 and 14 have been fully considered but are not persuasive.
See the response to arguments in the Non-Final Office action of 08/16/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814